The opinion of the Court was delivered by
Fenner, J.
Plaintiff, a judgment creditor of the parish of East Baton Rouge, issued a writ of fi. fa. and by process of garnishment and interrogatories to the treasurer of the parish, sought to seize, in his hands, the funds of the parish derived from the collection of its taxes and other public revenues.
The xiroceeding is entirely untenable. It is equivalent to a garnishment of the debtor himself. Nothing is better settled than that the taxes and revenues of a municipal eor]ioration cannot be seized, either in the treasury or when in transit to it, or even in the hands of the original debtors thereof, by garnishment or otherwise. Dillon on Municipal Corp. secs. 64, 65; Edgerton vs. Municipality, 1 A. 435; Municipality vs. Hart, 6 A. 570; Railroad Company vs. Municipality, 7 A. 148.
Judgment affirmed, at axqiellant’s cost.